DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                E.G., a child,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-3957

                            [January 9, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elijah H. Williams, Judge; L.T. Case No. 17001208 DLA.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Brooke Moody, Attorney General, Tallahassee, and Melanie Dale
Surber, Senior Assistant Attorney General, West Palm Beach, for appellee.

KLINGENSMITH, J.

    Appellant E.G., a minor, appeals the trial court’s disposition order
adjudicating him delinquent for grand theft and sentencing him to
placement in a residential commitment program concurrent with his
sentence in other cases. Specifically, he claims the trial court erred by
failing to consult a predisposition report (PDR) prior to issuing the
commitment order, as required by Florida Statutes. We agree, and reverse.

   After the trial court adjudicated appellant delinquent, it moved to the
matter of disposition. The trial court noted appellant was serving a prior
commitment and had a new case direct-filed in adult court. The State
asked the court for a concurrent sentence with placement in a residential
commitment program. The trial court considered ordering a PDR but did
not do so:

      THE COURT: I’m going to set sentencing.

      [THE STATE]: Yes, sir.
      THE COURT: [Counsel for Department of Juvenile Justice],
      I’m thinking should I order PDR and staffing because I’m
      confused. Because the State’s got an intent to direct file.
      We’re talking about AMI.

      ....

      [DEFENSE COUNSEL]: If I could speak briefly, Your Honor. I
      do believe that if a PDR is done, I know it’s our office’s position
      is that—intent to direct file—that should not be considered at
      that time. And where you can consider that at sentencing,
      Your Honor.

   The court set a disposition date for two weeks later where the following
exchange between the trial court and appellant ensued:

      THE COURT: [Appellant], you need to ask me to lock you up
      in a Level 6 because right now that prosecutor is trying to put
      you away for two or three years in state prison. Ask me to give
      you six to nine months in a juvenile facility to get the help you
      need. Ask me, [appellant].

      APPELLANT: Can you give me a Level 6 so I can get the help I
      need?

      THE COURT: Yes, sir. You want to hide out. I’m going to do
      the best I can. I’m transferring you to a level 6 but that adult
      judge may ignore that and just go ahead and lock you up in
      state prison. But it makes it difficult when you hiding out for
      them to haul you back, you understand—

      APPELLANT: Yes, sir.

      THE COURT: —from a rehab facility and stick you in state
      prison. You want the judge to have to struggle.

   The trial court committed appellant to a non-secure residential
program to be followed by probation. This appeal followed.

   “It is well established that courts must strictly comply with the
statutory procedures surrounding a juvenile disposition hearing.” K.P. v.
State, 97 So. 3d 966, 967 (Fla. 4th DCA 2012) (quoting K.D. v. State, 911
So. 2d 885, 886 (Fla. 1st DCA 2005)).


                                      2
   Section 985.43(1)(a), Florida Statutes (2017), provides that a
predisposition report is required when a trial court anticipates residential
commitment:

      (1) Upon a finding that the child has committed a delinquent
      act:

      (a) The court may order the department to prepare a
      predisposition report regarding the child’s eligibility for
      disposition other than by adjudication and commitment to the
      department or for disposition of adjudication, commitment to
      the department, and, if appropriate, assignment of a
      residential commitment level. The predisposition report shall
      be the result of the multidisciplinary assessment, when such
      assessment is needed, and of the classification and placement
      process, and it shall indicate and report the child’s priority
      needs, recommendations as to a classification of risk for the
      child in the context of his or her program and supervision
      needs, and a plan for treatment that recommends the most
      appropriate placement setting to meet the child’s needs with
      the minimum program security that reasonably ensures
      public safety. A predisposition report shall be ordered for
      any child for whom a residential commitment disposition
      is anticipated or recommended by an officer of the court or
      by the department.

(Emphasis added); accord K.P., 97 So. 3d at 967. Failure to consider a
predisposition report before disposition is reversible error. See M.B. v.
State, 720 So. 2d 321, 321 (Fla. 4th DCA 1998). “The requirement of a
PDR may be waived, but only if a trial court informs the juvenile of his
rights and confirms the juvenile understands the significance of the
waiver.” B.B. v. State, 718 So. 2d 399, 399 (Fla. 4th DCA 1998).

    The record is clear that the trial court did not order a PDR, nor did it
advise appellant of his rights or the significance of waiving them. See id.
Further, the court did not explain to appellant on the record what a level
6 facility was so that he could be adequately apprised of what kind of
placement he was being coerced into “asking” for. Even though the trial
court obviously believed that this placement was in appellant’s best
interests, appellant’s pressured acquiescence to his level 6 placement at
the disposition hearing did not constitute a valid waiver of the PDR. We
recognize the trial court appeared to be trying to assist appellant in dealing
with his current and future issues in the justice system; nonetheless, the
trial court erred in failing to order a PDR as required by section

                                      3
985.43(1)(a), given that it anticipated ordering appellant to residential
commitment from the outset.

    We affirm without comment the appellant’s adjudication of
delinquency, but reverse and remand for a new disposition hearing before
a different judge to be conducted consistent with this opinion. We take no
position on the ultimate disposition to be ordered by the successor judge
in this case, and leave that to his or her sound discretion.

   Affirmed in part, reversed in part and remanded for new disposition
hearing.

MAY and LEVINE, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    4